Cite as 2014 Ark. App. 367



                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                        No. CR-13-689


                                                 Opinion Delivered   June 4, 2014

                                         APPEAL FROM THE CRITTENDEN
  PAUL HENYARD                           COUNTY CIRCUIT COURT
                               APPELLANT [NO. CR-2010-1058]

  V.                                             HONORABLE RALPH WILSON, JR.,
                                                 JUDGE
  STATE OF ARKANSAS
                                  APPELLEE AFFIRMED; MOTION TO
                                           WITHDRAW GRANTED


                              RHONDA K. WOOD, Judge


       In compliance with Rule 4-3(k) of the Rules of the Arkansas Supreme Court and

Court of Appeals, Henyard’s attorney brings this no-merit appeal along with a motion

asking to be relieved as counsel. The motion to withdraw is accompanied by a brief,

including both a discussion of all matters in the record that might arguably support an

appeal and a statement as to why counsel considers the points to be incapable of

supporting a meritorious appeal. Henyard also filed pro se points. We affirm and grant

counsel’s motion to withdraw.

       The circuit court found Paul Henyard guilty of burglary and theft-of-property and

ordered three years’ suspended imposition of sentence and six years’ probation. The State

filed a petition to revoke alleging that, among other things, he failed to pay his fines, costs,

and fees, and that he committed new criminal offenses. The circuit court revoked his
                                 Cite as 2014 Ark. App. 367


suspended sentence and probation, sentencing him to a total term of 180 months’

imprisonment in the Arkansas Department of Correction.

       The State needs to show only one violation of probation in order to sustain a

revocation. Phillips v. State, 101 Ark. App. 190, 272 S.W.3d 123 (2008). Here, there was

testimony from an employee of the Crittenden County Sheriff’s Department that Henyard

had not paid any monies toward his fines or costs as ordered. An employee of the

Department of Community Correction also testified that Henyard made no payments

toward his probation fees in the almost two years prior to the revocation. This was

sufficient for the court to find that Henyard violated his terms and conditions by failing to

pay fines, costs, and probation fees.

       In his pro se points, Henyard challenges the proof of his commission of new

criminal offenses as grounds for his revocation.      Even if Henyard was correct in his

allegation concerning proof of these grounds, there was plenty of evidence supporting the

revocation for failure to pay fines and fees. The State’s proof of one violation is sufficient

to support a revocation. Phillips v. State, 101 Ark. App. 190, 272 S.W.3d 123 (2008).

Henyard also raises what amounts to an ineffective-assistance-of-counsel claim, however

no such claim was raised below. We do not consider ineffective-assistance claims that are

not first made to the trial court. Mace v. State, 2012 Ark. App. 420, 421 S.W.3d 335.

       From our review of the record and the brief presented to us, we find that counsel

has complied with the requirements of Rule 4-3(k)(l) and hold that there is no merit to

this appeal. Accordingly, counsel’s motion to withdraw is granted, and the revocation is

affirmed.

                                              2
                         Cite as 2014 Ark. App. 367


Affirmed; motion to withdraw granted.

PITTMAN and HIXSON, JJ., agree.

C. Brian Williams, for appellant.

Dustin McDaniel, Att’y Gen., by: LeaAnn J. Adams, Ass’t Att’y Gen., for appellee.




                                     3